Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

                                                  RESPONSE TO AMENDMENT  

The terminal disclaimer filed on 3/15/2022 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of (U.S. Patent No. 11,200,626) has been reviewed and is accepted. The terminal disclaimer has been recorded.
           Based on applicants’ amendment, filed on 3/15/2022, see pages 2 through 19 of remark, with respect to cancellation of claims 8, 18, and amended claims 1, 2, 14-17 and new claims 21-22, have been fully considered, and upon further consideration, the Double Patenting; 35 USC 112(f) and 35 U.S.C. 112(b) rejections are hereby withdrawn. But they are moot in view of the new ground (s) of rejection as necessitated by applicant’s amendment is made in view of Bhagwan et al (U.S. Patent No: 9,292,565 B2). 
           Contrary to the applicant’s assertion, as he traverses, that Beier does not teach or suggest regarding limitations of amended claims, “wherein the plurality of individual items are ingredients of content contained within the physical item”.
           Examiner respectfully want to point out, the limitation “plurality of individual items”, was not described in the specification. 
           However Examiner indicates that regarding amended claim 1, Beier discloses (page 5, paragraph, [0054] as discussed above, a cron job may be used to retrieve textual FDA recalls, USDA recalls, company specific recalls, or other recalls. After retrieval, the textual information is processed to extract information from the text and populate a recall database. If the recall is not in a machine readable format, “optical character recognition can be used” to generate 
           Also, page 7, paragraph, [0078] the user may customize filters to screen the product data. The filters are applied to the “product” data so that the product data is displayed on the mobile device according to user preferences. For example, if the user only has an allergy to eggs, the user may not want to receive allergy alerts related to tree nuts. The user may wish the external server to access and search a social networking site or group for information related to a product or recall. For example, a Facebook group may be focused on chemical interactions in food products. By setting the filter to search the Facebook group postings, the user may be alerted to a potential interaction of a preservative in the scanned product. This provides additional context for ingredient information retrieved from the traceability server.
           Therefore Beier discloses (page 5, paragraph, [0046] A number of other notifications could also be provided after scanning a product. For example, an "Allergen" warning, a "Danger" warning, a "Counterfeit" notification, a "Missing Data" notification, a "No Data/Unknown" notification or other notification could be provided. These and other notifications could be provided in a manner similar to the recall warning illustrated in FIG. 3B. The notifications could 
           However regarding claim 1, Beier does not explicitly state, “wherein the plurality of individual items are ingredients of content contained within the physical item”.
           For this feature Examiner is using the new reference based on the amended claim supplied with this action “Bhagwan”, in the same field of “recognition of food product information using a mobile computing device, discloses (see column 5, lines 25-40, the system for template based recognition of nutrient and ingredient information includes an application. Typically, the application is resident on, and operated by, the mobile device (204). These mobile devices may come preprogrammed with the application (220) or the application (220) may be downloaded by a user. However, in some circumstances, it may be advantageous for the application (220) to be operated remotely from the mobile device. For example, if the mobile device has limited processor or storage capacity, it may be more effective for the mobile device to capture an image of the product information and send the image to a remote server for analysis. The remote server uses the application (220) to recognize food product data from the image and perform the desired manipulation of the data. This data is then returned to the mobile device for display to the user. Also column13, lines 14-23, FIG. 10 is a flow chart of an illustrative method (1000) for template based recognition of food product information. In a first step, an image of food product packaging is captured (step 1005). For example, the image may be taken using a camera on a mobile device. Typically, the image will include ingredient and nutrition information which is printed on the exterior of the product packaging. However, the image may also be on the exterior and/or interior of a natural food item. In some embodiments, the image may be preprocessed to 
           Therefore, it would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art at the time the invention was made to modify 
Beier invention according to the teaching of Bhagwan because to combine the mobile device with a camera that can acquire images of a barcode or other product identifier that is taught by Beier and further procedure that discloses a mobile device with camera that connects to a server that includes an image of a label with a list of individual ingredients and nutrition information taught by Bhagwan, would provide an improved method of identifying all ingredients of a product through a server with improved accuracy, which easily can be implemented in an image capturing system.

DETAILED ACTION
Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1-2, 4-7, 9-11, 13-17 and 19-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Beier et al (Pub. No.: U.S. 2012/0005105 A1) in view of Bhagwan et al (U.S. Patent No: 9,292,565 B2). 
           Regarding claim 1, Beier discloses a method comprising: based on a printed medium of a physical item, generating, by a mobile device, digital scan data that reflects a plurality of 
           Also pages 3 and 5 paragraphs, [0031] and [0044], FIG. 2 is a diagram of an illustrative mobile device which is used to access and contribute to supply chain management data. Mobile devices are becoming ubiquitous in modern society and are becoming more interconnected and capable. For example, many mobile devices include a color camera and interconnectivity to cellular and wireless networks. The mobile devices could be used to acquire identifying information from products in a variety of ways. For example, the mobile device may take a picture of a barcode, a picture of the product, using a radio frequency identification (RFID) scanner, or used in conjunction with a handheld wand or laser scanner. As used in the specification and appended claims, the term "identifying information" refers to any information which allows for the product or product lot to be identified. Throughout the specification, the acquisition of a barcode image using a camera in the mobile phone is used as an illustrative example of acquiring identifying information from products. The mobile device generates a barcode image which is then analyzed to decode the product barcode and produce the barcode data. Also when the product identifying information is successfully scanned or entered, the mobile device may respond with an audible cue. For example, the normal audible cue may be a 
           sending, over a computer network, from the mobile device to a remote server, the digital scan data or data that identifies the plurality of individual items (see page 4, paragraphs, [0038-0039] the web server (175) may also support web searches using the barcode data, product description, or other data. These web searches may be automated or manually entered. For example, the user may have a favorite product review site. The user may configure the mobile device (150) to request a search of the product review site anytime the mobile device (150) is used to scan a barcode (140). Other internet searches may include accessing competitor's websites or advertising to determine alternative sources and pricing of the product (135). The location of the product (135) or store may also be of interest to the user. In some embodiments, the user may wish to access social networks to report on purchases or to determine the popularity of a given product with peers. A variety of other information may also be accessed over the internet (185). For example, when a food product is scanned, a recipe database may be accessed to provide cooking or serving suggestions. The recipe database may also create shopping lists for selected recipes to ensure that the user has the ingredients to complete a selected recipe. The web server (175) may also access other servers, such as the traceability server (105) or a local database (160). As discussed above the traceability server (105) contains the product records (110) for the scanned product (135). The web server (175) may access the traceability server (105) using a variety of protocols, including SQL. The web server (175) provides the barcode data and the traceability server (105) may return data from the product records (110). For example, the traceability server (105) may return the location history of the product (135), any 
           for each item of the plurality of individual items, determining, by the remote server, a toxicity metric of said each individual item (see page 5, paragraphs, [0046-0048] a number of other notifications could also be provided after scanning a product. For example, an "Allergen" warning, a "Danger" warning, a "Counterfeit" notification, a "Missing Data" notification, a "No Data/Unknown" notification or other notification could be provided. These and other notifications could be provided in a manner similar to the recall warning illustrated in FIG. 3B. The notifications could also communicate the status of the application. For example, if the application is searching the database for matching information, a "Searching" notification could be displayed. An illustrative algorithm for displaying notifications is given below. TABLE-US-00001 Have NO Recall Database on Mobile Device (web request failed), then If ANY Allergies are set, then Request Ingredient list (cache or web request) and Wait for Response If Have an Ingredient List, compare Allergies to Ingredients If Allergens are present in Ingredients display "Allergen" warning If no Allergens are present display "Unknown" warning If don't have Ingredient List, display "Unknown" warning If No Allergies are Set, display nothing or display "Unknown" warning Have an OLD Recall Database on Mobile Device (DB is cached but >2 days old) If item is recalled, display "Recalled" warning If item is NOT recalled then If ANY Allergies are Set, then Request Ingredient list and Wait for Response If Have an Ingredient List, compare Allergies to Ingredients If Allergens are present, display "Allergen" warning If NO 
           generating, based solely on each toxicity metric of the plurality of individual items, by the remote server, a safeness rating of the physical item (page 6, paragraphs, [0063-0064] FIG. 4B shows an illustrative screen shot which is generated when the user scans a second package of meat. The meat is identified as "Domestic Sirloin Steak" and has a price of $8.99 per pound. This product has an environmental score of 5 and an organic score of 1. The meat has been locally raised, which results in a more energy efficient product. The smaller transportation costs are somewhat offset by the chemical fertilizer which was used to produce the genetically modified grain the beef cattle were fed, resulting 14.8 pounds of carbon dioxide being generated per pound of beef. These details are available to the user and can be accessed by selecting the "Environ. Score" text. The organic score is very low because the beef cattle were raised on a feed lot using genetically modified grains which were grown using artificial fertilizer and pesticides. The supply chain also indicates that the cattle were fed various growth hormones and antibiotics. These details are also available to the user and can be accessed by selecting the "Organic Score" 
           generating rating data based on the safeness rating; causing the rating data to he displayed on a screen of the mobile device in association with data that identifies the physical item; wherein the method is performed by one or more computing devices (page 6, paragraphs, [0055-0057] FIGS. 3G-3I are illustrative screen shots which show the use of the "about" view to verify product authenticity. In FIG. 3G, the user has selected the "about" icon as indicated by the dashed box around the "about" icon. The about view directs the user to scan a barcode. In this case, the user has scanned a two dimensional barcode. The application decodes the barcode, uses the barcode data to access a barcode database, matches the barcode data to an entry in the barcode database, and displays information in the matching entry to the user. In this case, the user has scanned a barcode of "Dianeal Low Calcium PD Solution." Additionally or alternatively, the user can select a previously scanned item from a history, or can manually enter 
           Also page 6, paragraph, [0059-0060] FIGS. 4A-4C are illustrative screen shots of a consumer using the "about" function of the application in another setting. In this example, the user would like to purchase sirloin steak and is using the application to inform the purchasing decision. The user has scanned a barcode from a first meat package at a retail location. The 
           However regarding claim 1, Beier does not explicitly state, “wherein the plurality of individual items are ingredients of content contained within the physical item”.
           For this feature Examiner is using the new reference based on the amended claim supplied with this action “Bhagwan”, in the same field of “recognition of food product information using a mobile computing device, discloses (see column 5, lines 25-40, the system for template based recognition of nutrient and ingredient information includes an application. Typically, the application is resident on, and operated by, the mobile device (204). These mobile devices may come preprogrammed with the application (220) or the application (220) may be downloaded by a user. However, in some circumstances, it may be advantageous for the application (220) to be operated remotely from the mobile device. For example, if the mobile device has limited processor or storage capacity, it may be more effective for the mobile device to capture an image of the product information and send the image to a remote server for analysis. The remote server 220) to recognize food product data from the image and perform the desired manipulation of the data. This data is then returned to the mobile device for display to the user. Also column13, lines 14-23, FIG. 10 is a flow chart of an illustrative method (1000) for template based recognition of food product information. In a first step, an image of food product packaging is captured (step 1005). For example, the image may be taken using a camera on a mobile device. Typically, the image will include ingredient and nutrition information which is printed on the exterior of the product packaging. However, the image may also be on the exterior and/or interior of a natural food item. In some embodiments, the image may be preprocessed to improve the image quality, contrast, or other characteristics.
           Therefore, it would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art at the time the invention was made to modify 
Beier invention according to the teaching of Bhagwan because to combine the mobile device with a camera that can acquire images of a barcode or other product identifier that is taught by Beier and further procedure that discloses a mobile device with camera that connects to a server that includes an image of a label with a list of individual ingredients and nutrition information taught by Bhagwan, would provide an improved method of identifying all ingredients of a product through a server with improved accuracy, which easily can be implemented in an image capturing system). 
          Regarding claim 2, Beier discloses the method of claim 1, wherein generating the safeness rating comprises: calculating an average toxicity metric based on the toxicity metric for each individual item of the plurality of individual items, wherein the safeness rating is based solely on the average toxicity metric; or identifying a particular toxicity metric, of the plurality of toxicity metrics, that is highest, wherein the safeness rating is based solely on the particular toxicity 
           Regarding claim 4, Beier discloses the method of claim 1, further comprising: receiving, from a second mobile device, physical information about a user of the second mobile device”, (Examiner respectfully want to point out regarding the “second device “as indicated in specification page 18, paragraphs [100-101], “the invitation data for each invited user may be an email address or a social network identifier (ID) that uniquely identifies the invited use the one or more invited users. Such an invitation may be in the form of an email or a message that is sent to a social network account of the invited user”, (see page 4, paragraphs, [0036-0039] social networking can also be used to acquire recall information. For example, a user may distribute a message to their social network which says "I just saw that product X was recalled & I'm glad I scanned product Y before buying it, because the FDA has recalled it due to salmonella contamination See: http://www.fda.gov/Safety/Recalls/ucm014996.htm". This could directly notify the individuals in the social network of the recalls. Additionally or alternatively, the message could be parsed by an algorithm and added to a recall database. For example, mobile devices may subscribe to a Twitter feed which pushes, recall information to the mobile devices. 
           storing profile data that associates the physical information with the user of the second mobile device; after storing the profile data: for each physical item of one or more physical items: identifying one or more individual items of said each physical item;  -33-Docket No.: 60370-0012 based on the one or more individual items and the physical information, determining whether said each physical item is classified as safe for the user (see claim 1, also page 2, paragraph, [0024] however, the process of gathering, storing, and analyzing supply chain records is typically a disjointed process in which a particular manufacturer or distributor tracks portions of the supply chain, but does not pass the existing records through the entire supply chain or make the information available throughout the life of the product. A traceability server (105) is an information sharing platform that provides a standards based repository for data generated in a supply chain. The traceability server captures and manages both master data and event data. Master data is related to people, places, and products and event data is related to actions such as shipping, mixing, joining, and refrigerating. For example, master data may include a list the ingredients in a food product, the origins of the ingredients, and the people who produced, transported, or manufactured the ingredients. The event data may include shipping information of the ingredients, the method used to combine the ingredients, and storage information for the completed food product. One 
          Regarding claim 5, Beier discloses the method of claim 4, further comprising: after storing the profile data, identifying the one or more physical items as having been scanned by the second mobile device; wherein identifying the one or more individual items is performed for only physical items that have been scanned by the second mobile device; in response to determining that a particular physical item of the one or more physical items is classified as unsafe for the user, sending, to the second mobile device, warning data that indicates that the particular physical item is unsafe for the user (see claim 1, also page 5, paragraphs, [0045] In some embodiments, the application may automatically display recall warnings when a barcode for a recalled item is scanned. FIG. 3B shows a view with a recall warning. The barcode data is displayed at the top of the view and a picture and description of the recalled product is displayed below. This automatic "flash" notification of the recall can efficiently alert the user of the recall and prevent the user from purchasing or consuming the recalled product. The user can determine if the barcode data has been accurately decoded by comparing the picture and description displayed on the mobile device with the product which was just imaged. If the picture and description do not match the product just imaged, the user can rescan the item or manually enter the barcode number. A number of other notifications could also be provided after scanning a product. For example, an "Allergen" warning, a "Danger" warning, a "Counterfeit" notification, a "Missing Data" notification, a "No Data/Unknown" notification or other notification could be provided. These and other notifications could be provided in a manner similar to the recall warning illustrated in FIG. 3B. The notifications could also communicate the status of the 
          Regarding claim 6, Beier discloses the method of claim 1, further comprising: receiving, over a network, from a first computing device, at the remote server, one or more search criteria that indicates an individual item or an individual item rating; identifying, by the remote server, one or more physical items that satisfy the one or more search criteria; sending, from the remote 
           Also page 7, paragraphs, [0078-0079] the user may customize filters to screen the product data. The filters are applied to the product data so that the product data is displayed on the mobile device according to user preferences. For example, if the user only has an allergy to eggs, the user may not want to receive allergy alerts related to tree nuts. The user may wish the external server to access and search a social networking site or group for information related to a 
          Regarding claim 7, Beier discloses the Docket No.: 60370-0012..method of claim 6, wherein: the one or more search criteria also indicates a category or class of physical items; identifying the one or more physical items comprises searching for physical items that do not include the individual item or that include only individual items that have ratings that are higher than the individual item rating (see page 4, paragraphs, [0038-0039] the web server (175) may also support web searches using the barcode data, product description, or other data. These web searches may be automated or manually entered. For example, the user may have a favorite product review site. The user may configure the mobile device (150) to request a search of the product review site anytime the mobile device (150) is used to scan a barcode (140). Other internet searches may include accessing competitor's websites or advertising to determine alternative sources and pricing of the product (135). The location of the product (135) or store may also be of interest to the user. In 
           Also page 5, paragraphs, [0051-0052] FIG. 3E is an illustrative screen shot of a settings view which shows a number of filters which can be configured by a user so that only desired and relevant information is displayed by the application. An upper portion of the view includes the settings for expiration date, recalled products, and types of barcodes the mobile device will be used to scan. On the right of each filter description is a slider which can be toggled to activate or deactivate the filter. In this example, the user is not interested in the expiration date of scanned products and has turned the expiration date filter off. The user would like to receive information 
          Regarding claim 9, Beier discloses the method of claim 1, further comprising: receiving, over a network, from a first mobile device, first digital scan data that indicates a plurality of physical items that the first mobile device has scanned (page 5, paragraph, [0044] when the product identifying information is successfully scanned or entered, the mobile device may respond with an audible cue. For example, the normal audible cue may be a register beep sound, while a warning audible cue (such as a flat thud) may be generated for a product that has been recalled, has an ingredient to which the user has an allergy, or other problem);
           determining an expiration date for a particular physical item of the plurality of physical items (page 5, paragraphs, [0048] and [0051], the illustrative algorithm above checks only for recalls and allergens. Other algorithms may be used which perform a number of other checks. For example, the algorithms may check for counterfeit products, expiration dates, or other issues. FIG. 3E is an illustrative screen shot of a settings view which shows a number of filters which can be configured by a user so that only desired and relevant information is displayed by the 
           comparing the expiration date with a current date to determine whether the current date is after the expiration date (page 3, paragraph, [0030] the consumer then purchases the product (135) from the retailer. This transaction information could also be included in the retail record (108). The consumer then consumes or eventually disposes of the product. In some situations, the consumer may also contribute information to the records. For example, the consumer may scan a bottle of pain relievers which are in their home. When the bottle is scanned, the date and location of the bottle could be noted by the traceability server (105). The traceability server (105) could then send the consumer automatic notification of recalls or the expiration of the product. Also see page 5, paragraph, [0047] an illustrative algorithm for displaying notifications is given below. TABLE-US-00001 Have NO Recall Database on Mobile Device (web request failed), then If ANY Allergies are set, then Request Ingredient list (cache or web request) and Wait for Response If Have an Ingredient List, compare Allergies to Ingredients If Allergens are present in Ingredients display "Allergen" warning If no Allergens are present display "Unknown" warning If don't have Ingredient List, display "Unknown" warning If No Allergies are Set, display nothing or display "Unknown" warning Have an OLD Recall Database on Mobile Device (DB is cached but >2 days old) If item is recalled, display "Recalled" warning If item is NOT recalled 
           in response to determining that the current date is after the expiration date, sending, to the first mobile device, expiration data that identifies the particular physical item and indicates that the expiration date of the particular physical item has passed (page 3, paragraph, [0030] the consumer then purchases the product (135) from the retailer. This transaction information could also be included in the retail record (108). The consumer then consumes or eventually disposes 
          Regarding claim 10, Beier discloses the method of claim 1, further comprising: receiving, over a network, from a first mobile device that is associated with a first user, first digital scan data that indicates a plurality of physical items that the first mobile device has scanned; receiving, from the first mobile device, date information that indicates when the first user began using a particular physical item of the plurality of physical items; based on the date information, sending, to the first mobile device, warning data that indicates that the first user should replace the particular physical item (see claim 1, also (page 3, paragraph, [0030] the consumer then purchases the product (135) from the retailer. This transaction information could also be included in the retail record (108). The consumer then consumes or eventually disposes of the product. In some situations, the consumer may also contribute information to the records. For example, the consumer may scan a bottle of pain relievers which are in their home. When the bottle is scanned, the date and location of the bottle could be noted by the traceability server (105). The traceability server (105) could then send the consumer automatic notification of recalls or the expiration of the product). 
          Regarding claim 11, Beier discloses the method of claim 1, further comprising: receiving, over a network, from a first mobile device that is associated with a first user, first digital scan data that indicates a plurality of physical items that the first mobile device has scanned; for each physical item of the plurality of physical items, identifying a manufacturer of said each physical 
           in response to determining that the ownership of the particular manufacturer has changed, sending, to the first mobile device, warning data that indicates that ownership with respect to the particular physical item has changed (see above, also page 5, paragraphs, [0045-0047] in some embodiments, the application may automatically display recall warnings when a barcode for a recalled item is scanned. FIG. 3B shows a view with a recall warning. The barcode data is displayed at the top of the view and a picture and description of the recalled product is displayed below. This automatic "flash" notification of the recall can efficiently alert the user of the recall and prevent the user from purchasing or consuming the recalled product. The user can determine if the barcode data has been accurately decoded by comparing the picture and description displayed on the mobile device with the product which was just imaged. If the picture and description do not match the product just imaged, the user can rescan the item or manually enter 
          Regarding claim 13, Beier discloses the method of claim 1, further comprising: receiving, from a first mobile device, first digital scan data that indicates a particular physical item that the first mobile device has scanned; in response to receiving the first digital scan data, determining that individual item information about the particular physical items is not found in a physical item database; in response to determining that individual item information about the particular physical item is not found in the physical item database, sending, to the first mobile device (see claim 1, also pages 3, 5 paragraphs, [0031] and [0044], FIG. 2 is a diagram of an illustrative mobile device (150) which is used to access and contribute to supply chain management data. Mobile devices (150) are becoming ubiquitous in modern society and are becoming more interconnected and capable. For example, many mobile devices (150) include a color camera and interconnectivity to cellular and wireless networks. The mobile devices (150) could be used to acquire identifying information from products in a variety of ways. For example, the mobile device (150) may take a picture of a barcode, a picture of the product, using a radio frequency identification (RFID) scanner, or used in conjunction with a handheld wand or laser scanner. As used in the specification and appended claims, the term "identifying information" refers to any 
           response data that indicates that no individual item information is known about the particular physical item; after sending the response data, receiving, from the first mobile device, individual item data that identifies one or more individual items of the particular physical item; in response to receiving the individual item data, determining a safeness attribute for each of the one or more individual items; sending, to the first mobile device, information about the safeness attribute of each of the one or more individual items (page 6, paragraphs, [0063-0064] FIG. 4B shows an illustrative screen shot which is generated when the user scans a second package of meat. The meat is identified as "Domestic Sirloin Steak" and has a price of $8.99 per pound. This product has an environmental score of 5 and an organic score of 1. The meat has been locally raised, which results in a more energy efficient product. The smaller transportation costs are somewhat offset by the chemical fertilizer which was used to produce the genetically modified 

           With regard to claims 14-17, 19-20 and 22 the arguments analogous to those presented above for claims 1, 2, 4, 5 6, 7, 9, 10, 11, 13 and 21 are respectively applicable to claims 14-17, 19-20 and 22.  

Allowable Subject Matter
Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


                                                         Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SEYED H AZARIAN/Primary Examiner, Art Unit 2667 
March 28, 2022